

113 SJ 23 IS: Making continuing appropriations for fiscal year 2014, and for other purposes.
U.S. Senate
2013-10-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIA113th CONGRESS1st SessionS. J. RES. 23IN THE SENATE OF THE UNITED STATESOctober 2, 2013Mr. Cruz introduced the following joint resolution; which was read twice and referred to the Committee on AppropriationsJOINT RESOLUTIONMaking continuing appropriations for fiscal year 2014, and for other purposes.That the following sums are hereby appropriated, out of any money in the Treasury not otherwise appropriated, and out of applicable corporate or other revenues, receipts, and funds, for the several departments, agencies, corporations, and other organizational units of Government for fiscal year 2014 and portions of fiscal year 2015, and for other purposes, namely:101.Such amounts as may be necessary, at a rate for operations as provided in the applicable appropriations Acts for fiscal year 2013 and under the authority and conditions provided in such Acts, for continuing projects or activities (including the costs of direct loans and loan guarantees) that are not otherwise specifically provided for in this joint resolution, that were conducted in fiscal year 2013, and for which appropriations, funds, or other authority were made available for the programs, projects, and activities of the Department of Veterans Affairs under the Full-Year Continuing Appropriations Act, 2013 (division E of Public Law 113–6).102.The rate for operations provided by section 101 for each account shall be calculated to reflect the full amount of any reduction required in fiscal year 2013 pursuant to—(1)any provision of division G of the Consolidated and Further Continuing Appropriations Act, 2013 (Public Law 113–6), including section 3004; and(2)the Presidential sequestration order dated March 1, 2013, except as attributable to budget authority made available by—(A)sections 140(b) or 141(b) of the Continuing Appropriations Resolution, 2013 (Public Law 112–175); or(B)the Disaster Relief Appropriations Act, 2013 (Public Law 113–2).103.Appropriations made by section 101 shall be available to the extent and in the manner that would be provided by the pertinent appropriations Act.104.No appropriation or funds made available or authority granted pursuant to section 101 shall be used to initiate or resume any project or activity for which appropriations, funds, or other authority were not available during fiscal year 2013.105.Appropriations made and authority granted pursuant to this joint resolution shall cover all obligations or expenditures incurred for any project or activity during the period for which funds or authority for such project or activity are available under this joint resolution.106.Unless otherwise provided for in this joint resolution or in the applicable appropriations Act for fiscal year 2014, appropriations and funds made available and authority granted pursuant to this joint resolution shall be available until whichever of the following first occurs: (1) the enactment into law of an appropriation for any project or activity provided for in this joint resolution; (2) the enactment into law of the applicable appropriations Act for fiscal year 2014 without any provision for such project or activity; or (3) January 1, 2015.107.Expenditures made pursuant to this joint resolution shall be charged to the applicable appropriation, fund, or authorization whenever a bill in which such applicable appropriation, fund, or authorization is contained is enacted into law.108.Appropriations made and funds made available by or authority granted pursuant to this joint resolution may be used without regard to the time limitations for submission and approval of apportionments set forth in section 1513 of title 31, United States Code, but nothing in this joint resolution may be construed to waive any other provision of law governing the apportionment of funds.109.Notwithstanding any other provision of this joint resolution, except section 106, for those programs that would otherwise have high initial rates of operation or complete distribution of appropriations at the beginning of fiscal year 2014 because of distributions of funding to States, foreign countries, grantees, or others, such high initial rates of operation or complete distribution shall not be made, and no grants shall be awarded for such programs funded by this joint resolution that would impinge on final funding prerogatives.110.This joint resolution shall be implemented so that only the most limited funding action of that permitted in the joint resolution shall be taken in order to provide for continuation of projects and activities.111.(a)For entitlements and other mandatory payments whose budget authority was provided in appropriations Acts for fiscal year 2013, and for activities under the Food and Nutrition Act of 2008, activities shall be continued at the rate to maintain program levels under current law, under the authority and conditions provided in the applicable appropriations Act for fiscal year 2013, to be continued through the date specified in section 106(3).(b)Notwithstanding section 106, obligations for mandatory payments due on or about the first day of any month that begins after October 2013 but not later than 30 days after the date specified in section 106(3) may continue to be made, and funds shall be available for such payments.112.Amounts made available under section 101 for civilian personnel compensation and benefits in each department and agency may be apportioned up to the rate for operations necessary to avoid furloughs within such department or agency, consistent with the applicable appropriations Act for fiscal year 2013, except that such authority provided under this section shall not be used until after the department or agency has taken all necessary actions to reduce or defer non-personnel-related administrative expenses.113.Notwithstanding any other provision of law, no funds made available under this joint resolution may be used  to carry out any provisions of the Patient Protection and Affordable Care Act (Public Law 111–148) or title I and subtitle B of title II of the Health Care and Education Reconciliation Act of 2010 (Public Law 111–152), or of the amendments made by either such Act.